COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


HONEYWELL CORPORATION AND
 ZURICH AMERICAN INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0889-05-2                                         PER CURIAM
                                                                   AUGUST 9, 2005
WILLIAM H. SWINEY, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Charles F. Midkiff; Angela C. Fleming; Midkiff, Muncie, and Ross,
                 P.C., on brief), for appellants.

                 (Laura Ann McDonald; Laura Ann McDonald, P.C., on brief), for
                 appellee.


       Honeywell Corporation and its insurer appeal a decision of the Workers’ Compensation

Commission finding that William H. Swiney, Jr. proved he adequately marketed his residual

work capacity beginning August 5, 2003. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Swiney v. Honeywell Corp., VWC File No. 206-70-32

(Mar. 16, 2005). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.